Citation Nr: 0841758	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  01-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a thoracic spine disability.  The 
Board remanded this claim for further development in July 
2003.

In an April 2004 decision, the Board denied the veteran's 
claim for service connection for a thoracic spine disability.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  In April 2007, the 
Court vacated the Board decision and remanded the claim for 
readjudication in accordance with its decision.  The Board 
remanded this claim for additional development in April 2008.  
  

FINDING OF FACT

The veteran's thoracic spine disability first manifested 
years after her separation from service and is unrelated to 
her service or to any incident therein.


CONCLUSION OF LAW

The veteran's thoracic spine disability was not incurred in 
or aggravated by her active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including arthritis and organic diseases of the nervous 
system, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

The veteran's service medical records show that she fell in s 
hangar when she slipped on some oil in September 1994, but 
she was only treated for complaints of pain in the left hip 
area.  A November 1994 medical report shows that the veteran 
was treated for mild tenderness of the left sacroiliac joint.  
On separation examination in June 1995, the veteran 
complained of recurrent low back pain, but her spine was 
found to have no abnormalities.  Since the veteran's spine 
was found to be within normal limits on separation and there 
was only one recorded complaint during a six-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
thoracic spine disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of a thoracic spine 
disability is a June 1999 MRI that showed a small right 
paracentral herniated disc at the T11-T12 level that was 
causing some mild impression on the thecal sac at that level 
but no significant spinal stenosis.  There was desiccated 
disc at T11-T12 with some degenerative disc disease at that 
level.  

Post-service VA medical records dated from August 1999 to 
October 2000 show that the veteran received intermittent 
treatment for mid back pain radiating to both legs and 
degenerative disc disease at the T11-T12 level.  

On VA examination in December 2000, the veteran reported that 
she fell twice in 1994 during active service.  She stated 
that she slipped on oil and fell the first time and then fell 
off a platform of about six feet the second time.  She 
complained of experiencing chronic back pain ever since those 
incidents.  She reported that she felt daily pain in the mid 
back with soreness and occasional radicular pain to the right 
knee and right foot.  She stated that the pain could last up 
to a day.  Examination revealed that the veteran could walk 
on her tiptoes and heels.  She could squat and stand erect 
again without assistance.  There was no obvious deformity of 
the ribcage or thorax.  She had minimal tenderness to 
palpation at about the level of the fourth and fifth rib at 
the mid axillary line on the left side without deformity, 
crepitation, discoloration, or swelling.  The examiner 
diagnosed the veteran with a small herniated disc and 
degenerative disc disease at T11-T12.  The examiner opined 
that it was impossible to say with any certainty that the 
veteran's trauma during service did or did not play a role in 
the degenerative disc disease of the spine.  The examiner 
stated that trauma could have played a role and may have been 
an aggravating factor.  

At a September 2002 VA examination, the veteran complained of 
pain in the upper back that radiated into the legs more on 
the left side than right side.  She reported that the back 
pain varied in severity and stated that she was bothered by 
extended periods of sitting, standing, walking, bending, and 
lifting.  Examination revealed that the veteran was able to 
stand erect.  There was no spasm, but she had some tenderness 
to palpation in the midline of the low back region.  She had 
bilateral paravertebral tenderness greater on the left than 
the right.  There was mild generalized tenderness of the 
upper back region.  The examiner reviewed the entire claims 
file and opined that he could not say that there was a 
reasonable degree of medical certainty that the veteran's 
thoracic spine disability was related to the injury in 
service.  The examiner explained that the paracentral disc 
herniation at T11-T12 appeared to be above the level of the 
complaint of back pain as documented in the service medical 
records.  

On VA examination in June 2008, the veteran complained of 
daily pain at the junction of the thoracolumbar spine that 
radiated laterally and inferiorly to the back of the 
bilateral legs.  She reported it lasted 20 to 30 minutes in 
the morning and intermittently throughout the day.  She 
stated that flare-ups would occur after she walked one-
quarter mile or more.  Examination revealed that the back was 
mildly asymmetric with congenital scoliosis, exaggerated 
lumbar lordosis, and acquired thoracic kyphosis.  There were 
no palpable spasms, tenderness, atrophy, hypertrophy, or 
radiculopathy.  Strength testing to gravity and resistance 
was within normal limits.  There was normal toe walking and 
heel walking.  Heel-to-toe walking was unsteady as expected 
for the veteran's girth.  There was normal and bilaterally 
equal sensation to pinprick and light touch.  Diagnostic 
tests of the thoracic spine showed thoracic kyphosis and mild 
chronic vertebral compression with degenerative joint 
disease.  The examiner reviewed the entire claims file and 
diagnosed the veteran with thoracic degenerative disc disease 
at T11-T12 with thoracic chronic vertebral compression and 
thoracolumbar degenerative joint disease.  The examiner 
opined that the veteran's thoracic spine disability was less 
likely than not caused by or related to the solitary slip and 
fall injury in service because the current conditions were 
predominantly diffuse chronic changes.  The examiner also 
stated that the underlying congenital scoliosis and lordosis 
were not caused by or related to military service or worsened 
beyond their natural progression due to military service 
because they came with natural aging and from being 
overweight.  The examiner further explained that 
thoracolumbar degenerative disc disease and degenerative 
joint disease were an expected consequence of the veteran's 
body habitus.

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
December 2000 VA medical opinion.  To begin with, the VA 
examiner did not review the veteran's entire claims file in 
rendering his opinion.  Some factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444 (2000).  Additionally, the Board finds that the 
December 2000 medical opinion is speculative, in that the 
examiner found that the trauma in service could have played a 
role and may have been an aggravating factor for the 
veteran's thoracic spine disability.  A finding of service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2007); Bloom v. West, 
12 Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The Board also 
finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current thoracic spine disability was related to her period 
of active service.  In fact, the examiner stated that it was 
impossible to say with any certainty that the veteran's 
trauma during service did or did not play a role in the 
degenerative disc disease of the spine.  If the examiner does 
not provide a rationale for the opinion, that weighs against 
the probative value of the opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The Board assigns greater weight to the September 2002 and 
June 2008 VA examinations.  In placing greater weight on the 
September 2002 and June 2008 opinions, the Board notes that 
the claims file was reviewed, comprehensive examinations for 
the spine were performed, and rationales were provided for 
the opinions.  Prejean v. West, 13 Vet. App. 444 (2000).  In 
forming their opinions, the examiners explained why the 
veteran's current thoracic spine conditions were not related 
to her injury in service.  The Board accordingly finds the 
September 2002 and June 2008 VA medical opinions to be the 
most probative and persuasive evidence as to whether the 
veteran's thoracic spine disability was related to service 
because the examiners at the September 2002 and June 2008 
examinations based the opinions on a detailed medical 
examination, comprehensive review of the claims file, and 
adequate rationale.  
    
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current thoracic spine disability.  In addition, 
arthritis of the thoracic spine (or any other thoracic spine 
disability) was not diagnosed within one year of separation, 
so presumptive service connection for a thoracic spine 
disability is not warranted.  

The veteran contends that her current thoracic spine 
disability is related to her active service.  However, as a 
layperson, she is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what she experienced or 
observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first post-service evidence of the 
veteran's thoracic spine disability is in June 1999, 
approximately 4 years after her separation from service.  In 
view of the period without treatment, the Board finds no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's thoracic spine 
disability developed in service.  Therefore, the Board 
concludes that a thoracic spine disability was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001; rating 
decisions in December 1999 and January 2000; a statement of 
the case in October 2001; and a supplemental statement of the 
case in October 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.








ORDER

Service connection for a thoracic spine disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


